AUTOBYTEL INC. UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS Exhibit 99.3 On September 16, 2010 Autobytel Inc. (the “Company”) completed its acquisition of Cyber Ventures, Inc. and Autotropolis, Inc. (“Cyber and Autotropolis”) and the acquisition was effective on September 17, 2010. The unaudited pro forma condensed combined financial statements (“pro forma financial statements”) included herein have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) for the purposes of inclusion in our amended Form 8-K prepared in connection with the acquisition of Cyber and Autotropolis filed on September 17, 2010. The pro forma financial statements are prepared in conformity with theSecurities Exchange Commission (“SEC”), Regulation S-X: Article 3, Rule 3.05, Financial Statements of Businesses Acquired or to be Acquired (“Rule 3.05”) and Article 11, Pro forma Financial Information (“Article 11”). Certain information and disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles (“GAAP”)have been condensed or omitted pursuant to such rules and regulations. However, we believe that the disclosures provided herein are adequate to make the information presented not misleading. The following unaudited pro forma condensed combined financial statements are derived from the historical unaudited interim financial statements as of and for the six months ended June 30, 2010 and audited financial statements for the year ended December 31, 2009, of the Company and Cyber and Autotropolis, respectively. These pro forma financial statements are presented to include the effects of the acquisition of Cyber and Autotropolis.Cyber and Autotropolis are privately-held Florida corporations, which operated under common ownership in Tampa, Florida and shared operating staff and other administrative and operational resources and therefore the financial statements have been combined. The unaudited pro forma results are presented for illustrative purposes only and do not reflect the realization of potential cost savings, and any related integration costs. Certain cost savings may result from the acquisition; however, there can be no assurance that these cost savings will be achieved. Cost savings, if achieved, could result from, among other things, the reduction of overhead expenses, including employee levels and the elimination of duplicate facilities and capital expenditures. The unaudited pro forma condensed combined financial statements do not include any adjustments regarding liabilities incurred or cost savings achieved resulting from the integration of the two companies, as management is in the process of assessing what, if any, future actions are necessary. However, additional liabilities ultimately may be recorded for costs associated with removing redundant operations that could affect amounts in these unaudited pro forma combined financial statements, and their effects may be material and would be reflected in the statement of operations. Significant assumptions, estimates and adjustments herein have been made solely for purposes of developing these unaudited pro forma condensed combined financial statements. The unaudited pro forma condensed combined financial statements should be read in conjunction with the historical consolidated financial statements and related notes of the Company and " Management’s Discussion and Analysis of Financial Condition and Results of Operations ” contained in the Company’s Annual Report on Form 10-K for the year ended December31, 2009 and the Company’s Form 10-Q for the six months ended June 30, 2010, as well as the audited historical financial statements and related notes of Cyber and Autotropolis, as of December31, 2009 and unaudited historical condensed combined financial statements for the six months ended June 30, 2010 of Cyber and Autotropolis, which are attached as Exhibit99.1 and Exhibit 99.2, respectively, in this Form 8-KA. The unaudited pro forma combined financial statements are not intended to represent or be indicative of the consolidated results of operations or financial condition of the Company that would have been reported had the acquisition been completed as of the dates presented, and should not be construed as representative of the future consolidated results of operations or financial condition of a combined entity. 1 AUTOBYTEL INC. UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS Autobytel Inc. Pro forma Condensed Combined Statement of Position As of June 30, 2010 (Amounts in thousands) Historical Autobytel Historical Cyber and Autotropolis Adjustments Ref * Pro forma Combined Assets Current assets: Cash and cash equivalents $ $ $ ) b $ ) c Accounts receivable, net ) a Prepaid expenses and other current assets — — Total current assets ) Property and equipment, net 65 Intangible assets, net — — b Goodwill — — d Investment and other assets 6 — Total assets $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ $ ) a $ Accrued expenses and other current liabilities 45 b 91 b Deferred revenues — — Short-term debt — ) — Total current liabilities Long-term liabilities: Loans payable to stockholders — 17 ) h — Convertible debt — — b Other long-term liabilities 45 — — 45 Total long-term liabilities 45 17 Total liabilities Stockholders’ equity: Common stock 45 1 (1 ) h 45 Additional paid-in capital — b b Accumulated other comprehensive income — — — Retained (deficit) earnings ) ) h ) Total stockholders’ equity Total liabilities and stockholders’ equity $ * See Note 3, Pro forma Adjustments Seeaccompanying notes to the unaudited pro forma condensed combined financial statements 2 AUTOBYTEL INC. UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS Autobytel Inc. Pro forma Condensed Combined Statement of Operations For the Six Months Ended June 30, 2010 (Amounts in thousands, except share and per-share data) Historical Autobytel Historical Cyber and Autotropolis Adjustments Ref * Pro forma Combined Revenues $ $ $ ) f $ Cost of revenues ) f Gross margin — Operating expenses: Sales and marketing — Technology support — — General and administrative — Patent litigation settlement ) — — ) Amortization of acquired intangible assets — — e Total operating expenses Income (loss) from operations ) ) ) Other income (expense): Interest expense — — ) g ) Interest income — — Other expense — (2
